Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach the particular limitation in combination with all the other limitations of the claim with respect to claim 1, calculate a second quotient value and a second remainder value based on the first adjustment value and the N-bit length; and calculate a receiving time of the second synchronization packet based on the N-bit length, the second quotient value and the third time counting value, and with respect to claim 11, obtaining a third time counting value corresponding to reception of a fifth packet; and calculating a time of the reception of the fifth packet based on the N-bit length, the second quotient value and the third time counting value.
The dependent claims depend on claims 1 and 11, therefore, the dependent claims are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
September 21, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467